MEMORANDUM**
California state prisoner Willie Joseph appeals pro se from the district court’s denial of his 28 U.S.C. § 2254 petition in which he contends that his sentence of twenty-five years to life for possessing and aiding and abetting the sale of a five dollar quantity of rock cocaine constitutes cruel and unusual punishment. We affirm.
Joseph contends his sentence under California’s “three strikes” law violates the Eighth Amendment’s prohibition against cruel and unusual punishment. We conclude that petitioner’s argument is foreclosed by Ewing v. California, 538 U.S. 11, 123 S.Ct. 1179, 1190, 155 L.Ed.2d 108 (2003) (acknowledging broad discretion possessed by legislatures and holding that three-strikes sentence of 25 years to life for felony grand theft was not grossly disproportionate), and Lockyer v. Andrade, 538 U.S. 63, 123 S.Ct. 1166, 155 L.Ed.2d 144 (2003) (holding that state court’s affirmance of two consecutive 25 years to life sentences for petty theft was not contrary to or an unreasonable application of clearly established federal law). The district court therefore properly denied Joseph’s *215petition. See Andrade, 123 S.Ct. at 1174.1
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *215courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. To the extent Joseph raises other claims, we decline to address them since they are not encompassed in the certificate of appealability. Hiivalav. Wood, 195 F.3d 1098, 1103 (9th Cir.1999) (per curiam).